Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-8, 10-14, and 16-20 are pending for examination. Claims 1, 7, and 13 are independent.

Response to Amendment
The office action is responsive to the amendments filed on 07/20/2022. As directed by the amendments, claims 1, 5, 7, 11, 13, 17 and 19 are amended.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-5, 7-8, 10-11, 13-14, 16-17, & 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see Page 1 Section , filed 07/20/2022, with respect to claims 1-2, 4-8, 10-14, and 16-20 have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 7-8, 10-11, 13-14, 16-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samel et al. (US 20190354810A1, hereinafter "Samel") in view of Terry et el. (US 20190220774 A1, hereinafter "Terry").

Regarding Claim 1
Samel discloses: A computer implemented method ([Fig 1 (100)]), comprising: 
executing a machine learning (ML) model to infer a classification of a plurality of classifications for one or more content items managed by a content management system (CMS) ([Para 0028 and Fig 2] “model creation engine 206 trains machine learning model 208 to predict labels 232 in the training data based on features 210 in the training data” Examiner interprets machine learning model 208 as inferring classification for plurality of content items managed by a CMS (i.e. samples/labels managed by verification engine 202).); 
determining, for the plurality of classifications, an entropy of the ML model ([Para 0041] “In another example, the component may calculate performance impact 226 based on an entropy associated with original labels 232 in the grouping, with a higher entropy (i.e., greater variation in labels 232) representing a larger impact on the performance of machine learning model 208 than a lower entropy.” Examiner reads the calculated performance impact as a determined entropy of the ML model for each plurality of classification (i.e. labels 232).; 
identifying a plurality of additional content items managed by the CMS to be annotated based on the classification of the plurality of classifications for the one or more content items and one of the plurality of classifications with a largest entropy ([0043 and Fig 2] “Verification engine 202 utilizes measures of performance impact 226 for groupings 214 to target the generation of user - annotated labels 224 for groupings 214 with the highest performance impact 226.” Examiner interprets grouping 214 as identifying addition content items to be annotated based on classifications with the largest entropy (i.e. highest performance impact).); 
identifying at least one characteristic associated with the plurality of additional content items, the at least one characteristic a subset of a plurality of possible characteristics associated with the plurality of additional content items  ([Para 0043 and Fig 2] “In another example, verification engine 202 may select a number of groupings 214 with the highest performance impact 226, output samples 220 and potential labels 222 associated with the selected groupings 214 within the user interface, and prompt users interacting with the user interface to provide user - annotated labels 224 based on the outputted samples 220 and potential labels 222.” Examiner interprets the potential labels for groupings 214 as identified characteristics associated with the additional content items.); 
sending a first information element, to a user device, the first information element comprising indications of the plurality of additional content items and the at least one characteristic to be annotated ([Para 0043 and Fig 2] “In another example, verification engine 202 may select a number of groupings 214 with the highest performance impact 226, output samples 220 and potential labels 222 associated with the selected groupings 214 within the user interface, and prompt users interacting with the user interface to provide user - annotated labels 224 based on the outputted samples 220 and potential labels 222.” Examiner reads providing user-annotated labels 224 to a user as sending a first information element to a user device.); 
receiving, from the user device, an indication of a value of the at least one characteristic for each the plurality of additional content items  ([Para 0043 and Fig 2] “Within the ranking, verification engine 202 may display an estimate of the performance gain associated with obtaining a user-annotated label for each grouping (e.g., “if you provide feedback on this grouping of samples, you can improve accuracy by 5 %”) to incentivize user interaction with samples in the grouping.” Examiner reads the estimate of performance gain as an indication of a value of the characteristics for the additional content items.); 
augmenting a corpora of samples with the additional content items and an indication of the value of the at least one characteristic ([Para 0044] “After updated labels 216 and/or user-annotated labels 224 are used to improve the quality of labels in the training data, model creation engine 206 trains a new version of machine learning model 208 using features 210 in the training data and the improved labels 232. Model creation apparatus 206 may then store the new version in model repository 236 and/or deploy the new version in a production and/or real-world setting. Because the new version is trained using more consistent and/or accurate labels 232, the new version may have better performance and/or accuracy than previous versions of machine learning model 208 and / or machine learning models that are trained using training data with noisy and / or inconsistent labels.” Examiner interprets the updated labels in the training data as augmenting a corpora of samples with the additional content items.); 
generating a training dataset from the corpora of samples ([Para 0044] “After updated labels 216 and/or user-annotated labels 224 are used to improve the quality of labels in the training data, model creation engine 206 trains a new version of machine learning model 208 using features 210 in the training data and the improved labels 232.); and 
retraining the ML model with the training dataset ([Para 0057] “Model creation engine 206 and denoising engine 204 may continue 408 updating labels based on groupings of the training data. While updating of the labels continues, model creation engine 206 retrains 410 the machine learning model using the updated labels from a previous iteration.” [Para 0035] “In turn, denoising engine 204 uses internal representations 212 of the retrained machine learning model 208 to generate new groupings 214 of the training data and select updated labels 216 for the new groupings 214.”).
Samel does not explicitly disclose: providing, to the user device, another indication of an award comprising at least one of: a badge, an expertise level, a progress towards an advancement, or a comparison with members of an annotation team in relation to receiving the indication of the value of the at least one characteristic; 
However, Terry discloses in the same field of endeavor: providing, to the user device, another indication of an award comprising at least one of: a badge, an expertise level, a progress towards an advancement, or a comparison with members of an annotation team in relation to receiving the indication of the value of the at least one characteristic ([Para 0022] “After prioritization, awards are modified based upon the prioritization. These awards may be as simple as digital badges, or the like, or may include more tangible rewards. More tangible awards may include cash bonuses, non-cash gifts/trophies, or impact upon the user's employment performance review. The awards may also be displayed to the user in order to impact behaviors. Additional innovations in awards will involve the amplification of the strengths and skills to the human training desk and audit desk user's avatar in the gaming universe that is shared with other users (gamers).” [Para 0101-0102, and 0139-0140] also disclose awards); 
It would be obvious to one of the ordinary skill in the art before the effective filing
date of the claimed invention to modify the method for Active leaning taught by Samel with the User interface for gamification taught by Terry. Doing so can employ gamification to increase system performance (Abstract, Terry).

Regarding Claim 7
Samel in view of Terry discloses: A non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer ([Para 0077 and Fig 1], Samel), cause the computer to: (Claim 7 is a non-transitory computer-readable storage medium claim that corresponds to method claim 1 and the rest of the limitations are rejected on the same ground)

Regarding Claim 13
Samel in view of Terry discloses: A computing apparatus ([Fig 1], Samel), comprising: a content management server, comprising: a processor ([Fig 1 (102)], Samel); and memory storing instructions that, when executed by the processor ([Fig 1 (116 & 114)], Samel), cause the apparatus to: and a data storage device, storing the plurality of content items and the plurality of additional content ([Fig 1 (116 & 114), Samel]). (Claim 13 is an apparatus claim that corresponds to method claim 1 and the rest of the limitations are rejected on the same ground)

Regarding Claim 2
Samel in view of Terry discloses: The computer implemented method of claim 1, wherein the one or more content items and the additional content items are images and where the at least one characteristic is an item represented in the images ([Para 0005], Samel “the correct label that should be assigned to each training sample may be relatively objective. For example, in the case of image recognition, a human may be able to accurately label a series of images as containing either a 'cat' or a 'dog.' However, in many applications, the process of manually labeling input data is more subjective and/or error prone, which may lead to incorrectly labeled training datasets.”).

Regarding Claim 4
Samel in view of Terry discloses: The computer implemented method of claim 1, sending a second information element to the user device, the second information element comprising indications of information to be included in a user interface comprising instructions to annotate ones of the plurality of additional content items associated with the one of the plurality of classifications with the largest entropy ([Para 0043 and Fig 2], Samel “Verification engine 202 utilizes measures of performance impact 226 for groupings 214 to target the generation of user-annotated labels 224 for groupings 214 with the highest performance impact 226. For example, verification engine 202 may output a ranking of groupings 214 by descending performance impact 226. Within the ranking, verification engine 202 may display an estimate of the performance gain associated with obtaining a user - annotated label for each grouping (e.g., “if you provide feedback on this grouping of samples, you can improve accuracy by 5 %”) to incentivize user interaction with samples in the grouping.” Examiner reads providing user-annotated labels 224 to a user as sending a first information element to a user device and the ranking as a second information element.); 

Regarding Claim 5
Samel in view of Terry discloses: The computer implemented method of claim 4, comprising: predicting an affect of the annotated at least one characteristic of the plurality of additional content items on training of the ML model ([Para 0043 and Fig 2], Samel “verification engine 202 may output a ranking of groupings 214 by descending performance impact 226. Within the ranking, verification engine 202 may display an estimate of the performance gain associated with obtaining a user - annotated label for each grouping (e.g., “if you provide feedback on this grouping of samples, you can improve accuracy by 5 %”) to incentivize user interaction with samples in the grouping.”); and15Docket No. 1050.0005 sending a third information element to the user device, the third information element comprising indications of the affect([Para 0043 and Fig 2], Samel “verification engine 202 may output a ranking of groupings 214 by descending performance impact 226. Within the ranking, verification engine 202 may display an estimate of the performance gain associated with obtaining a user - annotated label for each grouping (e.g., “if you provide feedback on this grouping of samples, you can improve accuracy by 5 %”) to incentivize user interaction with samples in the grouping.” Examiner reads the performance gain as a third information element.).

Regarding Claim 8
(CLAIM 8 IS A COMPUTER-READABLE STORAGE MEDIUM CLAIM THAT CORRESPONDS TO METHOD CLAIM 2 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 14
(CLAIM 14 IS A COMPUTING APPARATUS CLAIM THAT CORRESPONDS TO METHOD CLAIM 2 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 10
(CLAIM 10 IS A COMPUTER-READABLE STORAGE MEDIUM CLAIM THAT CORRESPONDS TO METHOD CLAIM 4 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 16
(CLAIM 16 IS A COMPUTING APPARATUS CLAIM THAT CORRESPONDS TO METHOD CLAIM 4 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 11
(CLAIM 11 IS A COMPUTER-READABLE STORAGE MEDIUM CLAIM THAT CORRESPONDS TO METHOD CLAIM 5 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 17
(CLAIM 17 IS A COMPUTING APPARATUS CLAIM THAT CORRESPONDS TO METHOD CLAIM 5 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 20
Samel in view of Terry discloses: The computing apparatus of claim 13, the content management server comprising a network interface to couple to a network, wherein the user device is addressable via the network ([Para 0020-0022, and Fig 1(106 & 110)]  “Network 110 may be any technically feasible type of communications network that allows data to be exchanged between computing device 100 and external entities or devices , such as a web server or another net worked computing device .”).


Claim 6, 12, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samel et al. (US 20190354810A1, hereinafter "Samel") in view of Terry et el. (US 20190220774 A1, hereinafter "Terry") and Dua et al. (US 2017/0185670, hereinafter "Dua") .

Regarding Claim 6
Samel in view of Terry discloses: The computer implemented method of claim 4, 
Samel in view of Terry does not explicitly discloses: identifying a plurality of secondary additional content items managed by the CMS to be annotated based on the classification of the one or more content items; and sending a fourth information element, to a second user device, the fourth information element comprising indications of the plurality of additional content items and the at least one characteristic to be annotated.
However, Dua discloses in the same field of endeavor: identifying a plurality of secondary additional content items managed by the CMS to be annotated based on the classification of the one or more content items ([Para 0075], Dua “In some implementations, the indexing module 204 generates an index from images that are associated with one or more labels where the labels include metadata, one or more primary annotations”); and sending a fourth information element, to a second user device, the fourth information element comprising indications of the plurality of additional content items and the at least one characteristic to be annotated ([Para 0115], Dua “As discussed above, the image assistant 208 may provide additional information to the user responsive to the user asking questions about an entity in an image.”[Para 0106], Dua “the image assistant 208 organizes images associated with the user and identifies 502 images to be organized. The user interface module 210 provides a clarifying question in a panel 505 of the user interface and images 510,515 where the image assistant 208 requests confirmation that the user was properly identified. In this example, the user may confirm or reject the user's identification using a “yes” button 520 and a 'no' button 525. If the user identifies either of the images as properly identifying the user in the image, the image assistant 208 may instruct the index module 204 to add a label to the image that identifies the user.” [Para 0063], Dua).
It would be obvious to one of the ordinary skill in the art before the effective filing
date of the claimed invention to modify the method for Active leaning taught by Samel with the User interface for gamification taught by Terry with the method for generating labels for images taught by Dua. Doing so can perform label expansion on the annotated image (Abstract, Dua).

Regarding Claim 12
(CLAIM 12 IS A COMPUTER-READABLE STORAGE MEDIUM CLAIM THAT CORRESPONDS TO METHOD CLAIM 6 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 18
Samel in view of Terry and Dua discloses: The computing apparatus of claim 17, the instructions, when executed by the processor further cause the apparatus to: identify a plurality of secondary additional content items managed by the CMS to be annotated based on the classification of the one or more content items ([Para 0075], Dua “In some implementations, the indexing module 204 generates an index from images that are associated with one or more labels where the labels include metadata, one or more primary annotations”); and 8Appl. No. 17/137,663Docket No.: 1050.0005send a fourth information element, to a second user device, the fourth information element comprising indications of the plurality of additional content items and the at least one characteristic to be annotated ([Para 0115], Dua “As discussed above, the image assistant 208 may provide additional information to the user responsive to the user asking questions about an entity in an image.”[Para 0106], Dua “the image assistant 208 organizes images associated with the user and identifies 502 images to be organized. The user interface module 210 provides a clarifying question in a panel 505 of the user interface and images 510,515 where the image assistant 208 requests confirmation that the user was properly identified. In this example, the user may confirm or reject the user's identification using a “yes” button 520 and a 'no' button 525. If the user identifies either of the images as properly identifying the user in the image, the image assistant 208 may instruct the index module 204 to add a label to the image that identifies the user.” [Para 0063], Dua).

Regarding Claim 19
Samel in view of Terry and Dua discloses: The computing apparatus of claim 18, the instructions, when executed by the processor further cause the apparatus to: predict an additional affect of the annotated at least one characteristic of the plurality of secondary additional content items on training of the ML model ([Para 0020], Dua “The one or more labels may be based on at least one of metadata, a primary annotation, and a secondary annotation. An index may be generated by mapping the one or more labels to one or more confidence scores. A confidence score may indicate an extent to which a label applies to a corresponding image.”); send a fifth information element to the second user device second user device, the fifth information element comprising an indication of the affect contrasted with the additional affect ([Para 107-108], Dua “In some implementations, the image assistant 208 may generate a confidence score that indicates a match between the person in the image and the identification. If the confidence score meets a threshold value, the image assistant 208 may instruct the indexing module 204 to add a label to the image with the person's identity. If the confidence score fails to meet the threshold value (e.g., if the confidence score falls below the threshold value), the image assistant 208 may ask the user for confirmation that the image includes “Robert Stein.”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clarke et al. (US 20190043380 A1, hereinafter "Clarke") also describes a user interface to provide awards (Para 0281-0282).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714. The examiner can normally be reached Mon-Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH KAWSAR can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.E.M./Examiner, Art Unit 2127                                                                                                                                                                                                        
/NICHOLAS KLICOS/Primary Examiner, Art Unit 2145